Case 2:19-cv-12052-SJM-MKM ECF No. 45, PageID.1157 Filed 12/17/20 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 EMERGENCY DEPARTMENT
 PHYSICIANS P.C. and                          Case No. 2:19-cv-12052
 EMERGENCY PROFESSIONALS
 OF MICHIGAN, P.C.,                           HONORABLE STEPHEN J. MURPHY, III

            Plaintiffs,

 v.

 UNITED HEALTHCARE, INC.,
 et al.,,

            Defendants.
                                      /

                                   JUDGMENT

      IT IS ORDERED AND ADJUDGED that, pursuant to the Court's order

dated December 17, 2020, Plaintiffs' claims are dismissed with prejudice.

                                      DAVID J. WEAVER
                                      CLERK OF THE COURT

                                      BY: s/ D. Parker
                                      Deputy Clerk
Dated: December 17, 2020

APPROVED:

s/ Stephen J. Murphy, III
STEPHEN J. MURPHY, III
U.S. DISTRICT JUDGE

I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on December 17, 2020, by electronic and/or ordinary mail.

                                      s/ David P. Parker
                                      Case Manager




                                          1
